 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:14-cr-00097-DAD-BAM
12                                 Plaintiff,                STIPULATION REGARDING
                                                             CONTINUANCE; ORDER
13                   v.
14   VICTOR ANTHONY NOTTOLI,
15                                 Defendant.
16

17

18                                              STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by
20
     and through his counsel of record, hereby stipulate as follows:
21
            1.       By previous order, this matter was set for sentencing on Monday, February 25, 2019,
22
     at 10:00 a.m.
23
            2.       By this stipulation, the parties now move to continue the matter to Monday,
24

25 September 30, 2019, at 10:00 a.m., to effectuate the terms of the plea agreement.
26          3.       The parties further stipulate to the following revised briefing schedule:
27

28
                                                         1
29

30
 1
            Informal Objections Due:                                      September 3, 2019
 2

 3          Final PSR Filed with the Court:                               September 9, 2019

 4          Formal Objections to PSR/Sentencing Memo due:                 September 16, 2019
 5          Responses to Formal Objections/Reply to Sentencing Memo:             September 23, 2019
 6
            IT IS SO STIPULATED.
 7

 8 DATED:          January 9, 2019                Respectfully submitted,

 9                                                McGREGOR W. SCOTT
                                                  United States Attorney
10

11                                                /s/ Karen A. Escobar
                                                  KAREN A. ESCOBAR
12                                                Assistant United States Attorney

13
     DATED:        January 9, 2019
14
                                                  /s/ Patrick K. Hanly
15                                                PATRICK K. HANLY
                                                  Counsel for Defendant
16                                                Victor Anthony Nottoli

17

18                                                ORDER

19          For the reasons stated in the parties’ stipulation, the sentencing hearing scheduled for

20 February 25, 2019, at 10:00 a.m. is hereby continued to September 30, 2019 at 10:00 a.m. No

21 further continuances of this matter will be granted absent a compelling showing of good cause.

22 IT IS SO ORDERED.

23      Dated:    January 10, 2019
24                                                     UNITED STATES DISTRICT JUDGE

25
26

27

28
                                                       2
29

30
